nos. 51, 52,
Per Curiam:
These were appeals from the refusal of the court below to issue preliminary injur diions restraining the Philadelphia & *597Reading Terminal Railroad Company from proceeding to' condemn, under its right of eminent domain, the market-houses of the respective appellants for depot purposes. The order below was interlocutory, and in appeals from such orders it is not our practice to dispose of cases upon their merits. In these instances, however, the facts are before us as fully as they would be upon final hearing, and, as it is to the manifest interest of the parties to the controversy that their rights shall be settled, an agreement has been filed that we shall enter a final decree. It would be difficult to add anything profitably to the opinion of the learned president of the. court below, and we adopt it as the opinion of this court.
The decree is affirmed In each case, and the bill dismissed at the cost of the appellants.
nos. 57, 58.
Per Curiam:
The learned court below has decided in each of the above cases that the bonds are adequate in amount and the sureties satisfactory. From that decision there is no appeal to this court: Slocum’s App., 12 W. N. 84; Getz v. Railroad Co., 40 Leg. Int. 886 (1 Walk. 427). Objection was made at bar that the bonds designate a fixed sum as a penalty. This has been the universal practice under the act of 1856, and the affidavits submitted to the court below show that the bonds are amply sufficient to cover the damages.
The writ of eertiorari is quashed in. each case.